EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Fogarty on December 23, 2021.
The application has been amended as follows: 
In the specification, after the title insert - - 
 CROSS-REFERENCE TO RELATED APPLICATIONS
The instant application claims priority from the Japanese patent application JP 2018-111809 filed on June 12, 2018. - - .
Claim 8 is canceled.

The following is an examiner’s statement of reasons for allowance: 
The provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/423,219 (US 2019/0379068) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 1, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2017/0141425) in view of Brantley et al. (US 2007/0292729) is withdrawn following the applicant’s amendment to claim 1.
Katayama et al. (US 2017/0141425) fail to teach the fuel cell system in claim 1.

	Therefore, claims 1, 3-6, 9, and 10 are allowed.
Claims 2, 7, and 8 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANCA EOFF/Primary Examiner, Art Unit 1722